DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinn (US 2008/0245043 A1).
CLAIMS 1-4, 9, AND 10
Shinn ‘043 discloses a device comprising:
regarding claim 1,
a rotor (14) having a first end opposite a second end and a sidewall (12) extending from the first end to the second end defining an outer surface, and the rotor (14) adapted to rotate about an axis;
a first row of knives (15) coupled to the sidewall and positioned radially outward from the outer surface relative to the axis;
a first knife in the first row of knives, the first knife including a first sharpened edge; and
a second knife in the first row of knives, the second knife including a second sharpened edge;
wherein the first sharpened edge and the second sharpened edge are oriented to cut on different planes as the rotor rotates about the axis (Fig. 4);
regarding claim 2,
a helical offset angle relative to the axis that is defined by the first row of knives (15) winding semi-helically from adjacent the first end to adjacent the second end around the outer surface of the rotor (Fig. 4);
wherein the helical offset angle enables the first sharpened edge and the second sharpened edge to cut on different planes as the rotor (14) rotates about the axis;
regarding claim 3,
a space between the first knife and the second knife (para. 0009), wherein the space effectuates the first knife to be independent from the second knife, and wherein independence of the first knife and the second knife is adapted to permit the first and second knives to cut independently from each other at different angles relative to material to be cut or chopped;
regarding claim 4,
at least one sharpened edge on every knife (15) in the first row, and all the sharpened edges are oriented to cut along different planes as the rotor (14) rotates about the axis;
regarding claim 9,

a helical offset angle relative to the axis that is defined by the first row of knives (15) winding semi-helically from adjacent the first end to adjacent the second end around the outer surface of the rotor (14); and
wherein the helical offset angle is in a range from about 72° to about 90° (Fig. 6); and
regarding claim 10,
where the device is a land clearing attachment (10) comprising:
a housing (16) including a connecting mechanism (“standard interface linkage” per para. 0022) for connection with a tractor device (11) and adapted to enable the tractor device (11) to carry the land clearing attachment (10);
wherein the rotor (14) is rotatably supported by the housing (16) and adapted to be powered by the tractor device (11).

CLAIMS 11-13
Shinn ‘043 discloses a device comprising:
regarding claim 11,
a rotor (14) having a first end opposite a second end and a sidewall (12) extending from the first end to the second end defining an outer surface, and the rotor (14) adapted to rotate about an axis;
a first row of knives (15) coupled to the sidewall (12) and positioned radially outward from the outer surface relative to the axis;
a first knife (15) in the first row of knives, the first knife including a first sharpened edge; and
a holder (Figs. 2 and 5) that couples the first knife (15) to the rotor to offset the first sharpened edge from the outer surface (12) of the rotor;
regarding claim 12,
wherein the holder includes an extension on the holder that is disposed radially outward from an outermost surface of the first knife relative to the axis about which the rotor is configured to rotate (Fig. 5); and
wherein claim 13,
wherein the holder further includes a bottom surface that is at least partially complementary in curvature to the outer surface (12) of rotor (Fig. 5).

Allowable Subject Matter
Claims 5-8 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tm/
14 December 2022